Citation Nr: 0335377	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  98-01 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition 
due to undiagnosed illness.

3.  Entitlement to service connection for a right knee 
condition due to undiagnosed illness.

4.  Entitlement to service connection for a gastrointestinal 
(GI) condition due to undiagnosed illness.

5.  Entitlement to service connection for sleep disturbance 
due to undiagnosed illness.

6.  Entitlement to service connection for shortness of breath 
due to undiagnosed illness.

7.  Entitlement to an increased rating for low back pain, 
currently rated as 10 percent disabling.

8.  Entitlement to an increased rating for headaches, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September 1983 to October 
1991.

The veteran has claimed entitlement to service connection for 
conditions that he contends result from undiagnosed diseases 
contracted while serving in Southwest Asia (SWA) during the 
Persian Gulf War.  The RO has stated the issues as service 
connection for various diagnosed disorders, qualifying them 
as "claimed as due to undiagnosed illness."  The RO has 
also qualified the service-connected headaches and low back 
pain as due to undiagnosed illness.  The Board has stated the 
service connection issues as the veteran claimed them, 
because whether any or all of the conditions is due to a 
diagnosed disease is a question of fact in contention.  The 
statement of the issue ought not bias the inquiry.  The 
veteran's service-connected headaches and low back pain are 
rated according to VA rating criteria.  See 38 C.F.R. 
§ 3.317(a)(5) (2003).  Once a condition is service connected, 
it is rated according with the criteria of the rating 
schedule, regardless of its etiology or lack of 
identification of its etiology.  The Board has restated the 
increased rating issues consistently with that principle.


REMAND

Each issue on appeal requires further development.  The RO 
obtained medical records from the Social Security 
Administration (SSA) in July 1999.  The veteran has since 
reported that he receives Social Security Disability 
benefits.  The SSA Disability Determination and Transmittal 
document of September 1998 shows the veteran was then 
scheduled for physical examination in August 2001.  Whereas 
two of the conditions for which the veteran seeks service 
connection were the bases of the entitlement to SSA 
disability benefits, VA should obtain any medical records 
generated for SSA since VA last received them, including a 
report of the August 2001 examination.  Because the content 
of the SSA medical records are unknown, they must be deemed 
potentially pertinent to all issues on appeal.

The veteran seeks a higher rating for headaches.  The VA 
examination reports of record, most recently of November 
1999, are not informative as to the frequency of headaches or 
distinguish those that are prostrating from those that are 
not, or those that are completely prostrating from those that 
are merely prostrating.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2003).

The veteran has submitted several photographs, presumably of 
himself.  The date of development in 2003 is on the reverse, 
but not the date the photographs were taken.  They show his 
legs and feet.  The photographs are not referenced in any 
medical report of record and come without comment by a 
medical practitioner.  Given that the veteran has claims 
regarding his skin and his knees, the Board will not 
speculate what information the photographs are intended to 
provide; medical interpretation is needed.  The veteran 
should be asked to explain his what the photographs 
represent.  

The RO denied service connection for PTSD in part for lack of 
a verified stressor, and found that the veteran's alleged 
stressors were not verifiable.  The veteran reported in a 
statement of November 1999 that he was assigned in Southwest 
Asia to 4/37 AR, A Co., 2d Platoon (second platoon of A 
company, 4th battalion of the 37 armored regiment [division 
omitted]).  His representative reported another unit, 
apparently taken from his service personnel record.  The 
personnel record, Section VII, item 35 (Record of 
Assignments), omits his unit of assignment during the time he 
is shown by Section V, item 27, to have been in the Southwest 
Asia theater of operations.  Inquiry should first be made 
whether there is a complete or corrected personnel record 
showing his unit of assignment from February 13 to October 5, 
1991, or other explanation for the omission in the personnel 
form of record.  And if not, to search for unit records of 
both the unit the veteran reported and the last unit prior to 
his tour in SWA shown in the personnel record.

The veteran reported in a July 2000 statement that there was 
a scud missile attack on his location upon his arrival in 
Saudi Arabia on February 13, 1991.  The location of his 
unit's arrival in Saudi Arabia should be a matter of 
historical record, as should be a scud missile attack on that 
location on a reported date.  The identity of the unit, the 
location of its arrival in Saudi Arabia, and the date 
reported of the scud missile attack should be sufficient 
information to render the event verifiable.

The veteran needs additional medical examinations and 
opinions to provide the information necessary to resolve 
several of his claims.  He is service connected for 
undiagnosed illness manifested by low back pain; he seeks an 
increased rating.  During the pendency of the appeal, the 
regulations governing evaluations of spine disabilities were 
revised as of September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  In the judgment of the Board, a current VA 
examination of the veteran's lumbar spine disability is 
warranted, taking into account the new rating criteria, and 
then the RO should readjudicate this claim in light of the 
new rating criteria.  

He also seeks service connection for a right knee condition 
due to undiagnosed illness.  VA examinations of September 
2002 noted pain in the right knee.  Degenerative joint 
disease of the right knee was diagnosed.  Neither examination 
explicitly stated whether the pain is due to undiagnosed 
illness or is due solely to the degenerative joint disease.  
Additionally, the veteran should have an examination for his 
complaints of shortness of breath.

There are new rating criteria for evaluating disabilities of 
the spine.  68 Fed. Reg. 51454 (Aug. 27, 2003) (to be 
codified at 38 C.F.R. § 3.71a, Diagnostic Codes 5235 to 
5243).  Reexamination and readjudication should consider 
these.

Accordingly, the case is REMANDED for the following action:

1.  The veteran's file should be reviewed 
to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), with attention to the requirements 
of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) in giving the veteran 
notice of information and evidence 
necessary to substantiate his claims.

2.  Request the veteran to provide an 
explanation of the photographs he 
submitted.  He should state what evidence 
they are intended to provide.

3.  Obtain the veteran's SSA medical 
records from July 1999 to the present, 
including the report of examination 
scheduled for August 1, 2001.

4.  Request a complete or corrected 
service personnel record (DA 20 or 
equivalent) that shows the veteran's unit 
and location of assignment between 
November 1, 1990, in Germany and October 
6, 1991, when he was enroute to the 
United States.

5.  Request help from the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) to determine where the 
veteran's unit arrived in Saudi Arabia and 
whether there was a scud missile attack on 
that location on or about February 13, 
1991.

6.  Schedule the veteran for a VA 
examination to determine the frequency 
and severity of headaches.  The purpose 
of the report is to enable the Board to 
determine whether and headaches are ever 
prostrating and if so how often, and 
whether headaches are ever completely 
prostrating, and if so, how often.

7  The RO should have the veteran undergo 
a VA examination to determine the current 
severity of his lumbar spine disability.  
In addition to range of motion of the low 
back, examination of the low back should 
report whether there is muscle spasm or 
guarding severe enough to result in 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis or 
abnormal kyphosis, localized tenderness or 
abnormal spinal contour not resulting in 
abnormal gait, or vertebral body fracture 
with loss of 50 percent or more of 
vertebral height.  The claims folder 
should be made available to the examiner.  
All findings necessary for rating these 
conditions under the latest rating 
criteria should be provided.

8.  Schedule the veteran for a VA 
examination of the right knee to 
distinguish between pain in the this 
location due to undiagnosed illness and 
pain due to diagnosed degenerative joint 
disease.  Provide the examiner with the 
claims file.  The examiner is to review 
the several hospital and examination 
reports related to right knee pain.  The 
examiner is to perform any indicated test 
to distinguish signs and symptoms that are 
not attributable to a known diagnosis from 
those that are not.  The examiner is to 
provide an opinion of the probability that 
pain of the right knee is due to 
undiagnosed illness.  If a right knee 
disorder is found, it is requested that 
the examiner provide an opinion as to 
whether is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the right knee disorder is due to an 
undiagnosed illness.  A complete rationale 
should be given for all opinions and 
conclusions expressed.

9.  Schedule the veteran for a VA 
respiratory or other indicated 
examination to determine whether he has a 
disability manifested by shortness of 
breath and if so, to diagnose the cause 
or report that no cause can be diagnosed.  
The examiner is to provide an opinion of 
the probability that a disability 
manifested by shortness of breath is due 
to undiagnosed illness.  If a disability 
manifested by shortness of breath is 
found, it is requested that the examiner 
provide an opinion as to whether is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that a 
disability manifested by shortness of 
breath is due to an undiagnosed illness.  
A complete rationale should be given for 
all opinions and conclusions expressed.

10.  Readjudicate the claims at issue, 
including application of the new rating 
criteria for the back as appropriate, and 
determine whether the appellant's claim, 
or any part of it, may now be allowed.  
If none may, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




